Citation Nr: 9915672	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-06 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1956 to 
August 1979.  He died in December 1995 and the appellant is 
his widow.

This appeal arises from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the cause of the veteran's death.  The claims file was 
transferred to the RO in Winston-Salem, North Carolina, in 
July 1996.  In August 1998, the Board of Veterans' Appeals 
(Board) remanded the appellant's claim for additional 
development.  In a November 1998 supplemental statement of 
the case, the RO continued to deny service connection for the 
cause of the veteran's death and the appellant's claim was 
returned to the Board for further adjudication.

In the appellant's substantive appeal, she argues only that 
the cause of the veteran's death was due to exposure to 
herbicide agents in service.  Accordingly, the issue is being 
framed as that listed on the title page of this decision.


FINDINGS OF FACT

1.  The cause of the veteran's death in December 1995, 
according the death certificate, was cardiopulmonary arrest 
due to metastatic bladder cancer. 

2.  At the time of his death, the veteran was service 
connected for status post right knee surgery with 
degenerative changes and peroneal nerve palsy with right foot 
drop (evaluated as 40 percent disabling), for varicose veins, 
right (evaluated as 20 percent disabling), and for 
degenerative changes of the left knee (evaluated as 
noncompensably disabling).  

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as preemptively related to 
herbicide exposure in Vietnam.

5.  Medical evidence has not been presented which supports 
the appellant's allegations that the veteran's death from 
metastatic bladder cancer was caused by his exposure to 
herbicide agents, or that the veteran had prostate cancer. 

6.  The appellant's claim concerning service connection for 
the cause of the veteran's death as secondary to exposure to 
herbicide agents is not plausible.


CONCLUSION OF LAW

Metastatic bladder cancer may not be presumed to have arisen 
from exposure to herbicide agents during service, and a well 
grounded claim for service connection for the cause of the 
veteran's death has not otherwise been presented.  38 
U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The death certificate indicates that the veteran died on 
December [redacted] 1995.  The immediate cause of death was 
listed as cardiopulmonary arrest, with the underlying cause 
being metastatic bladder cancer.  The veteran died at Martin 
Memorial Medical Center in Stuart, Florida, and no autopsy 
was performed.

In its August 1998 remand, the Board requested that the RO 
confirm the dates and nature of the veteran's service, and 
also attempt to obtain additional service medical records.  
In October 1998, the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, confirmed that the veteran had active 
duty from July 1956 to August 1979.  The NPRC also provided 
some additional service medical records, and indicated that 
no additional service medical records were available. 

The service medical records associated with the claims file, 
in summary, indicate that in November 1968, the veteran 
dislocated his right knee while playing football.  A Medical 
Board recommended limited duty for six months.  During an 
annual physical in August 1976, the veteran was found to have 
status post right knee dislocation with good stability and 
range of motion, as well as right peroneal palsy.  Neither 
condition was considered disabling.   

The veteran underwent a retirement physical examination in 
August 1979.  On one form, the veteran denied any abnormal 
findings listed with regard to the genitourinary system.  On 
his "Report of Medical History" form, the veteran denied 
any history of frequent or painful urination, kidney stones 
or blood in his urine.  Upon examination, the veteran's 
abdomen and viscera were noted to be normal.  A urinalysis 
was negative for albumin.  Microscopic analysis of the urine 
revealed 4-6 white blood cells.

The veteran's DD Form 214 indicates, in pertinent part, that 
he received the Republic of Vietnam Campaign Medal and the 
Vietnam Service Medal.  

In February 1980, the veteran filed a claim concerning 
service connection for a right knee condition, nerve damage 
to the right leg, a right foot condition, a left knee problem 
secondary to the right knee condition, varicose veins, and a 
respiratory condition.  The veteran underwent an examination 
for VA purposes in March 1980.  The veteran's genitourinary 
system was noted to be within normal limits.  Microscopic 
analysis of the urine revealed 4-6 white blood cells.  A 
chest X-ray was found to be normal, after a mild prominence 
of bronchovesicular markings and suboptimal visualization of 
the right upper lobe was clarified.

By a June 1980 rating decision, the RO in San Diego, 
California, in pertinent part, granted service connection for 
status post right knee surgery with degenerative changes and 
peroneal nerve palsy with right foot drop (evaluated as 40 
percent disabling from September 1, 1979), for varicose 
veins, right (evaluated as 20 percent disabling from 
September 1, 1979), and for degenerative changes of the left 
knee (evaluated as noncompensably disabling effective from 
September 1, 1979).  

In July 1981, the claims file was transferred to the RO in 
Roanoke, Virginia.

In January 1996, the appellant filed an application for 
dependency and indemnity compensation, death pension, and 
accrued benefits.  On the application, the appellant 
indicated that she was claiming that the veteran's cause of 
death was due to service.  

In February 1996, the claims file was transferred to the RO 
in St. Petersburg, Florida.  

By a March 1996 rating decision, the RO, in pertinent part, 
denied service connection for the cause of the veteran's 
death.

In July 1996, the claims file was transferred to the RO in 
Winston-Salem, North Carolina.  

In a March 1997 substantive appeal, the appellant asserted 
that in addition to the bladder cancer indicated on the death 
certificate, it had been confirmed at Sloan Kettering 
Hospital in New York that the veteran had had prostate cancer 
prior to his death.  The appellant asserted that the veteran 
had served in a harbor clearance unit for two years in 
Vietnam, and that he had made numerous dives to raise ships 
and material.  According to the appellant, the banks of the 
rivers the veteran was diving into were treated extensively 
with Agent Orange to reduce coverage for snipers.  The Agent 
Orange was reportedly washed into the rivers, extensively 
exposing the veteran and ultimately causing his prostate 
cancer.

In June 1997, medical records from the Sloan Kettering Cancer 
Center were associated with the claims file.  On the consent 
form completed to obtain the records, the appellant asserted 
that surgery completed in June 1995 revealed that the 
veteran's prostate was involved with his bladder cancer.  The 
appellant did not know which came first - the prostate cancer 
or the bladder cancer - but she asserted that the veteran had 
exhibited prostate problems prior to his bladder symptoms.  
The appellant reasserted that her husband had been exposed to 
Agent Orange while diving in Vietnam.  

The Sloan Kettering records reflect, in pertinent part, that 
in June 1995, the veteran was admitted after having initially 
presented with gross hematuria in April 1995.  An intravenous 
pyelogram showed an obstructed left kidney.  Work-up 
eventually revealed a bladder tumor with left hydronephrosis.  
The tumor was resected elsewhere which showed a poorly 
differentiated transitional cell carcinoma with muscle 
invasion.  In June 1995, an operation revealed a palpable 
mass on the left side of the bladder with no evidence of 
fixation.  A large residual solid bladder tumor was noted in 
the left hemitrigone with obstruction of the ureteral 
orifice.  Resection of this tumor was performed 
circumferentially into the deep muscle.  Histology revealed 
infiltrating poorly differentiated transitional cell 
carcinoma involving the bladder wall, including muscularis 
propria.  Upon his discharge, the veteran was diagnosed as 
having muscle invasive transitional cell carcinoma of the 
urinary bladder and left hydronephrosis.

The Sloan Kettering records also reflect that in July 1995, 
the veteran was readmitted for surgical management of his 
condition.  His diagnosis on admission was muscle invasive 
transitional cell carcinoma of urinary bladder, with 
prostatic and urethral involvement.  The veteran's 
significant history was also noted to include status post 
right knee surgery, tonsillectomy and a 75 pack a year 
smoking history, which he had quit nine years before.  Upon 
rectal examination, the veteran's prostate was noted to be 
smooth and benign.  Subsequently in July 1995, the veteran 
underwent an exploratory laparotomy and a left pelvic lymph 
node dissection.  The histology revealed metastatic poorly 
differentiated transitional cell carcinoma.  Upon discharge, 
the veteran's diagnosis was invasive transitional cell 
carcinoma of urinary bladder, now with left pelvic lymph node 
metastases.  

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The Board notes, however, that it has not been contended that 
the veteran's bladder cancer (or reported prostate cancer) 
arose during service, or within the one year presumptive 
period following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  The appellant's primary contention is that the 
veteran's terminal illness was causally related to his 
exposure to herbicide agents during service.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added].  However, the Board notes the VA Adjudication 
Procedure Manual, Manual M21-1, Part VI, Paragraph 7.20(b) 
contains a more liberal interpretation of the presumption of 
exposure.  Specifically, Paragraph 7.20(b) states that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to 
herbicide agents."  The undersigned will apply the version 
more favorable to the appellant.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; prostate cancer; acute and 
subacute peripheral neuropathy; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1998).  "For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  Id.

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents.  See McCartt v. West, No. 
97-1831 (U.S. Vet. App. Feb. 8, 1999) ("neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)"). 

Bladder cancer is not among the diseases listed at 38 C.F.R. 
§ 3.309(e).  However, the appellant has argued that the 
veteran had prostate cancer as well and that it is unclear 
whether the prostate cancer predated the veteran's bladder 
cancer.  The appellant appears to argue that therefore, the 
veteran's final diagnosis should include "prostate cancer" 
under 38 C.F.R. 3.309(e).  While the records from Sloan 
Kettering dated in July 1995 indicated that the veteran's 
carcinoma of the urinary bladder had "prostatic . . . 
involvement," there is no evidence that the prostate was the 
primary site of the cancer.  Rather, the records reveal that 
the bladder cancer spread to the prostate. 

Case law has determined that a cancer which develops as the 
result of metastasizing does not entitle a claimant to 
presumptive service connection.  See Darby v. Brown, 10 Vet. 
App. 243 (1997).  Furthermore, a precedent opinion of the VA 
General Counsel has held that "[p]resumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
(West 1991) and 38 C.F.R. § 3.307(a) (1998) for a cancer 
listed in 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure, if the cancer developed as the result of 
metastasis of a cancer which is not associated with herbicide 
exposure."  See VAOGCPREC 18-97 (May 2, 1997).  The Board is 
bound to follow precedent General Counsel opinions.  38 
U.S.C.A. § 7104(c).  Thus, even if the veteran did have 
prostate cancer which resulted from the metastasizing bladder 
cancer, presumptive service connection could not be 
established. 

Thus, as the cause of the veteran's death is not deemed by VA 
to be etiologically related to exposure to herbicide agents 
used in Vietnam, the appellant cannot reap the benefit of the 
regulatory presumption created by 38 C.F.R. § 3.309(e).  
Without the benefit of presumptive service connection, the 
appellant is obligated to submit a well-grounded claim.  See 
Tidwell v. West, No. 96-1778 (U.S. Vet. App. Feb. 13, 1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  To be well grounded, a claim 
must be accompanied by evidence that suggests more than a 
purely speculative basis for granting entitlement to the 
requested benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 
262-263 (1992).  Evidentiary assertions accompanying a claim 
for VA benefits must be accepted as true for purposes of 
determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id. at 495.  

For a well grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The appellant has not submitted any medical evidence, other 
than her contentions and those of her representative, which 
would tend to establish a medical link between any exposure 
to herbicide agents during service and veteran's bladder 
cancer which spread to the prostate.  The appellant is not a 
medical expert and, for that reason, she is not competent to 
express an authoritative opinion regarding any medical 
causation of her husband' s terminal condition.  See 
Espiritu.  Accordingly, the appellant's assertion that there 
is a causative relationship between the veteran's exposure to 
herbicide agents in service and the cause of his death is 
without legal merit.

Thus, as bladder cancer is not among the diseases entitled to 
a presumption of service connection based upon exposure to 
herbicides, and as the appellant has not submitted any 
credible, probative medical evidence which demonstrates a 
causal link between the veteran's bladder cancer and his 
exposure to herbicides in service, the Board finds that the 
appellant's claim is not well grounded.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

